DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bovik (US 2018/0286032 A1 – hereinafter “Bovik”) in view of Liao et al. (US 2015/0373324 A1 – hereinafter “Liao”).
Claim 1:
Bovik discloses a computer-implemented method for playing back video content on a client device, the method comprising: 
requesting, via a playback application (¶20 and Fig. 1 discloses an application 104 and discloses “An application 104 in accordance with the principles of the present invention may run in conjunction with operating system 103 and provide calls to operating system 103 where the calls implement the various functions or services to be performed by application 104.”) executing on the client device (¶26 discloses a user’s computer), (¶32 discloses “improving the quality measurement of the reference algorithm by having the image or video to be processed (e.g., compressed) quality assessed using a no-reference quality assessment algorithm”) from a server machine (¶26 discloses a server), wherein the first quality score indicates a level of visual quality (¶2 discloses “video that is characterized by the perceived image degradation”) associated with the first video content and is computed via a machine learning model (¶70 discloses “the function may be obtained from a … machine learning algorithm”; where, ¶69 disclose the function is a quality measurement) based on a first value for a first temporal feature (¶34 discloses “the image or video includes “intentional” distortion, such as an intentional process (e.g., compression, scaling up, scaling down, resizing, interpolation, color transformation, color demosaicing, etc.) being performed on the image/video that that results in distortion.”; ¶35 discloses “Such distortion may include blurring, noise, packet loss, etc.”; where, blurring is a temporal feature; ¶50 discloses other types of temporal distortion such as “defocus, motion blur, noise, camera shake” and “distortion from motion estimation or compensation”; ¶74 discloses “score or measurement reflects the quality (e.g., lack of distortion) of the image or video”) and a second value for a second temporal feature (¶50 discloses multiple types of temporal distortions where a video may suffer from two temporal distortions simultaneously – for example, it is common for a fast moving object to cause motion blur and distortion from motion estimation simultaneously), and wherein each of the first temporal feature and the second temporal feature measures one or more temporal visual distortions (¶2 discloses “streaming video systems, often introduce some amounts of distortion or artifacts on an image or video”); and playing back, via the playback application, the first portion of first video content on the client device (¶22 and Fig. 1 discloses a display adapter 111 and a display 115; ¶2 discloses “streaming video systems”; ¶34 discloses “Non-limiting examples of a video include video streaming, such as via video on demand service providers”).
Bovik discloses all of the subject matter as described above except for specifically teaching “a first portion of first video content.”  However, Liao in the same field of endeavor teaches “a first portion of first video content”  (¶18 discloses “pictures are part of a video sequence … temporal distortion dt(n) is affected by the content and distortion of its neighboring frames.”; ¶23 discloses “a window length that approximates the period of time that is needed for a viewer's eyes to recognize distortion”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Bovik and Liao before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use a part of a video representing a sliding window to improve the detection temporal distortions since temporal quality is best detected when the frames are viewed continuously  (Liao ¶¶18-24).  This motivation for the combination of Bovik and Liao is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  

Claim(s) 8-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bovik and Liao as applied to claim 1 above, and further in view of Aaron (US 2016/0335754 A1).
Claims 8 and 18:
The combination of Bovik and Liao discloses the computer-implemented method of claim 1, wherein the machine learning model is trained based on one or more machine learning algorithms and the plurality of included in the plurality of subjective quality scores is associated with (Bovik ¶2 discloses subjective experiments to determine video quality;  Liao ¶42 disclose “Decoder 720 may or may not reconstruct the pictures”).
Bovik discloses all of the subject matter as described above except for specifically teaching “subjective” and “different re-constructed test video content.”  However, Aaron in the same field of endeavor teaches “subjective” and “different re-constructed test video content” (¶¶51-52 discloses “perceptual quality trainer 150 receives values for the subjective metric 135 for reconstructed video clips”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Bovik and Aaron before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to enhance user experience in a streaming video service where videos are decoded and scaled.  This motivation for the combination of Bovik and Aaron is supported by KSR exemplary rationale (C) Use of known technique to improve similar devices (methods, or products) in the same way. MPEP 2141 (III).  
Claim 9:
The combination of Bovik, Liao, and Aaron discloses the computer-implemented method of claim 8, wherein the one or more machine learning algorithms comprises at least one of a support vector machine algorithm or an artificial neural network algorithm (Bovik ¶70 discloses “support vector regression” and “convolutional neural network”).
Claim 10:
Bovik discloses one or more non-transitory computer-readable media including instructions that, when executed by one or more processors included in a client device, cause the one or more processors to perform the steps of (¶23) …
The combination of Bovik and Liao discloses the remaining elements recited in claim 10 for at least the reasons discussed in claim 1 above.
Claim 19:
Bovik discloses a computing device, comprising: a memory storing instructions; and a processor that is coupled to the memory and, when executing the instructions, is configured to (¶¶23-25) …
The combination of Bovik and Liao discloses the remaining elements recited in claim 10 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 2-7, 11-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666